462 F.2d 1132
UNITED STATES of America, Plaintiff-Appellee,v.James Patrick HOOK, Defendant-Appellant.
No. 72-1640 Summary Calendar.**
United States Court of Appeals,
Fifth Circuit.
Aug. 1, 1972.

Appeal from the United States District Court for the Southern District of Florida.
Before WISDOM, GODBOLD and RONEY, Circuit Judges.
PER CURIAM.


1
Affirmed. See Local Rule 21.1a  United States v. Lopez, 461 F.2d 499 (5th Cir., 1972); United States v. Lane, 461 F.2d 343 (5th Cir., 1972); United States v. Lopez, 459 F.2d 949, (5th Cir., 1972).



**
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I
1a See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966.